Citation Nr: 1430129	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-01 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a prostate disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active duty service from June 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2012, the Board remanded this matter for further development.  In January 2014, the Board once again remanded this matter for further development, to include a VA examination.  The requested development was performed and complies with the directives of the Board remand.  

This is a paperless appeal.  The Board has reviewed the electronic file on the "Virtual VA/VBMS" system.


FINDINGS OF FACT

1.  The Veteran was treated for gonococcal urethritis and acute prostatitis in service.

2.  The weight of the lay and medical evidence does not demonstrate that the currently diagnosed benign prostatic hypertrophy (BPH) and erectile dysfunction (ED) were incurred in service or otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for BPH and ED, claimed as a prostate disability, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2013).




	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

 The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify with a July 2009 letter.  In that letter, the RO apprised the Veteran of the information and evidence necessary to substantiate the claim, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was provided with such notice, including the type of evidence necessary to establish a disability rating and effective dates in the July 2009 letter.

With respect to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's statements.  

Additionally, in conjunction with the January 2014 Board remand, the Veteran was afforded a VA examination to determine the etiology of any current prostate disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The March 2014 examiner reviewed the Veteran's claims file and medical history, made clinical observations, and rendered opinions regarding the etiology of any current prostate disability.  The VA examiner's opinion considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale.  As a result, the Board finds the examination and opinion to be adequate.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  No further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.


Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In this case, the Veteran's claimed prostate disabilities are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam War Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

The list of diseases associated with exposure to certain herbicide agents includes, among other things, prostate cancer.  38 C.F.R. § 3.309(e). 

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era or in Korea in or near the DMZ between April 1, 1968, and August 31, 1971, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been shown by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The Veteran has not been diagnosed as having prostate cancer.  The Veteran's diagnosed conditions, BPH and ED are not listed as a presumptive disease resulting from Agent Orange exposure under 38 C.F.R. § 3.309(e) and are not chronic diseases listed under 38 C.F.R. § 3.309(a) therefore the claims of service connection on a presumptive basis must be denied.  

The Board will next consider whether the Veteran is entitled to service connection for BPH and ED on a direct basis.  See Combee.

A review of the Veteran's service treatment records reveals that he was diagnosed as having prostatitis in December 1973 and gonococcal urethritis and prostatitis in February and March 1975.  At the time of his June 1975 service separation examination, normal findings were reported for the genito-urinary system and the anus and rectum, which included the prostate.  

Treatment records associated with the claims folder reveal no prostate problems until 2009 when the Veteran was diagnosed with BPH and started on Terazosin .  

In conjunction with his claim, the Veteran was afforded a VA examination in March 2014.  The examiner indicated that the Veteran's claims folder and all the relevant records were available and had been reviewed.  At the time of the examination, diagnoses of ED and prostate hypertrophy were rendered.  Following examination, the examiner opined that it was less likely than not that the Veteran's current BPH with dysuria and erectile dysfunction had their onset in service or were otherwise causally or etiologically related to service, including any symptomatology, event, or incident in service.  

The examiner indicated that the service treatment records did document both gonococcal urethritis and acute prostatitis in February 1975 and acute prostatitis in December 1973.  The examiner stated that these were acute episodes and not any chronic prostate condition at all.  The examiner observed that there was no documentation of any prostate problem until 2009 when the Veteran was diagnosed with BPH and begun on Terazosin.  The examiner noted a gap of 34 years with no documentation of ongoing prostate problems and therefore, chronicity of the condition had not been established.  

The Board finds that the weight of the lay and medical evidence does not demonstrate that the claimed prostate disability, including BPH and ED, had their onset in service and are not otherwise etiologically related to service.  While the Veteran was treated for gonococcal urethritis and acute prostatitis in service, these conditions resolved as evidenced by no further complaints in service and normal findings for the genitourinary system and anus/rectum, including the prostate, on the service separation examination, with no further prostate problems being noted until 2009.

The record is negative for a competent and credible opinion finding a causal association or link between the Veteran's current BPH and ED and an established injury, disease, or event of service.  The most probative evidence is the well-reasoned opinion of the VA examiner who concluded, based on a review of the Veteran's history combined with a physical examination of the Veteran, that the Veteran's current BPH and ED were less likely than not related to his period of service.  

As to the claims from the Veteran regarding his BPH and ED being caused by his service to include exposure to herbicides, the Board finds that the diagnoses of BPH and ED may not be made by a lay person because special medical training is required to diagnose it.   See Davidson.  Therefore, the Board finds that the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  Id.  As such, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's opinion that his BPH and ED were caused by service is not competent or probative evidence.  Jandreau. 

Based on the discussion above, the Board finds that BPH and ED were not incurred in service and the record is negative for a competent and credible medical opinion finding a causal association or link between the Veteran's current BPH and ED and an established injury, disease, or event of service origin including his claimed herbicide exposure.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), (d).  Therefore, the Board finds that service connection for BPH and ED, claimed as a prostate disability, is not warranted.
 
In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a prostate disability is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


